—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 15, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause..
Claimant was employed by a temporary employment agency and was assigned to work for the Department of Social Services. After being confronted by a supervisor at the Department and informed that she had one more chance to improve her performance, she decided to leave her assignment. In view of these facts, we find that substantial evidence supports the Board’s decision that claimant voluntarily left her employment without good cause.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.